P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1955 tara_r_buckley @vanguard.com January 30, 2012 Brion Thompson, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Fixed Income Securities Funds; File No. 2-47371 Dear Mr. Thompson: The following responds to your comments of December 20, 2011 on the post-effective amendment of the above-referenced registrant. You commented on Post-Effective Amendment No. 91, which was filed on November 22, 2011 pursuant to Rule 485(a). Comment 1: Short-Term Treasury Fund  Prospectus  Primary Investment Strategies Comment: The Primary Investment Strategies section states that the dollar-weighted average maturity for the Fund will be 1-4 years. The staff takes the position that the average maturity for a short-term fund is 1-3 years. Response: The adopting release for rule 35d-1 states that the purpose of the rule is to prevent investment companies from adopting names that could mislead investors about a funds investments and risks. In the adopting release, the SEC provided guidance that the dollar-weighted average maturity for a short-term bond fund should not exceed 3 years. The text of the rule, however, does not require a 3-year maturity for short-term funds. We believe that under any reasonable interpretation of the adopting release and rule 35d-1, a dollar-weighted average maturity range of 1- 4 years qualifies as short-term. For these reasons, we believe that the names of the Vanguard Short-Term Treasury, Short-Term Federal and Short-Term Investment Grade Funds are not misleading. Comment 2: Long-Term Investment-Grade Fund  Prospectus  Primary Investment Strategies Comment: Add disclosure to the Primary Investment Strategies section identifying the dollar-weighted average maturity of the funds benchmark index. Response: We have added the requested disclosure. Brion Thompson, Esq. January 30, 2012 Page 2 Tandy Requirements As required by the SEC, each Fund acknowledges that:  The Fund is responsible for the adequacy and accuracy of the disclosure in the filing.  Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing.  The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-1955 with any questions or comments regarding the above responses and explanations. Sincerely, Tara R. Buckley Senior Counsel The Vanguard Group, Inc.
